IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TYRONE L. SMITH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
         Petitioner,                   DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4867

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 9, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Tyrone L. Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Munn v. Fla. Parole Comm’n, 807 So. 2d 733 (Fla. 1st DCA

2002).

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.